UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-603



In Re: ESTELLA PRADE; JAMES JACKSON,

                                                      Petitioners.




         On Petition for Writ of Mandamus. (CA-94-18-3)


Submitted:   February 25, 1997            Decided:   March 5, 1997

Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Estella Prade, James Jackson, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Estella Prade and James Jackson petition this court for a Writ

of Mandamus directing Judge Robert Maxwell to grant petitioners'

motion to amend their complaint and grant them an expedited trial

in connection with their civil action filed in Judge Maxwell's

court against the law firm of Jackson & Kelly. We note that subse-
quent to the filing of this petition, the district court issued a

decision granting summary judgment to Jackson & Kelly in Prade v.
Jackson & Kelly, No. CA-94-18-3 (N.D. W. Va. Oct. 16, 1996). That

decision renders moot petitioners' request for the relief speci-

fied. Accordingly, we grant petitioners' motion to proceed in forma

pauperis, but their petition for mandamus relief is denied.




                                                   PETITION DENIED




                                2